Exhibit 10.55

CALLAWAY GOLF COMPANY

OFFICER EMPLOYMENT AGREEMENT

This Officer Employment Agreement (“Agreement”) is entered into as of May 1,
2011 (the “Effective Date”) by and between Callaway Golf Company, a Delaware
corporation, (the “Company”) and Thomas T. Yang (“Employee”).

1. TERM. The Company hereby employs Employee and Employee hereby accepts
employment pursuant to the terms and provisions of this Agreement for the period
commencing May 1, 2011 and terminating April 30, 2012, unless this Agreement is
earlier terminated as hereinafter provided. If Employee is still employed upon
expiration of this Agreement, Employee’s status shall be one of at-will
employment. At all times during the term of this Agreement, Employee shall be
considered an employee of the Company within the meaning of all federal, state
and local laws and regulations, including, but not limited to, laws and
regulations governing unemployment insurance, workers’ compensation, industrial
accident, labor and taxes.

2. TITLE. Employee shall serve as Senior Vice President, International, of the
Company. Employee’s duties shall be the usual and customary duties of the
offices in which Employee serves. Employee shall report to the President and
Chief Executive Officer, or such other person as the Chief Executive Officer
shall designate from time to time. The Board of Directors and/or the Chief
Executive Officer of the Company may change employee’s title, position and/or
duties at any time.

3. SERVICES TO BE EXCLUSIVE. Employee agrees to devote Employee’s full
productive time and best efforts to the performance of Employee’s duties
hereunder pursuant to the supervision and direction of the Company’s Board of
Directors, its Chief Executive Officer or their designee. Employee further
agrees, as a condition to the performance by the Company of each and all of its
obligations hereunder, that so long as Employee is employed by the Company,
Employee will not directly or indirectly render services of any nature to,
otherwise become employed by, or otherwise participate or engage in any other
business without the Company’s prior written consent. Nothing herein contained
shall be deemed to preclude Employee from having outside personal investments
and involvement with appropriate community or charitable activities, or from
devoting a reasonable amount of time to such matters, provided that this shall
in no manner interfere with or derogate from Employee’s work for the Company.

4. COMPENSATION.

(a) Base Salary. In accordance with the Company’s usual review and pay
practices, the Company agrees to pay Employee a base salary at the rate of
$420,000.00 per year (prorated for any partial years of employment), payable in
equal installments on regularly scheduled Company pay dates.

(b) Annual Bonus. The Company shall provide Employee an opportunity to earn an
annual bonus based upon participation in the Company’s applicable bonus plan as
it may or may not exist from time to time. Employee’s bonus target percentage is
fifty-five percent (55%) of Employee’s annual base salary. Any annual bonus
earned pursuant to an applicable bonus plan shall be payable in the first
quarter of the following year.

(c) Long Term Incentive. The Company shall provide Employee an opportunity to
participate in the Company’s applicable long term incentive plan as it may or
may not exist from time to time.

5. EXPENSES AND BENEFITS.

(a) Reasonable and Necessary Expenses. In addition to the compensation provided
for in Section 4, the Company shall reimburse Employee for all reasonable,
customary and necessary expenses incurred in the performance of Employee’s
duties hereunder. Employee shall first account for such expenses in accordance
with the policies and procedures set by the Company from time to time for
reimbursement of such expenses. The amount, nature, and extent of such expenses
shall always be subject to the control, supervision and direction of the Company
and its Chief Executive Officer.



--------------------------------------------------------------------------------

(b) Paid Time Off. Employee shall accrue paid time off in accordance with the
terms and conditions of the Company’s Paid Time Off Program, as stated in the
Company’s Employee Handbook, and as may be modified from time to time. Subject
to the maximum accrual permitted under the Paid Time Off Program, Employee shall
accrue paid time off at the rate of thirty (30) days per year. The time off may
be taken any time during the year subject to prior approval by the Company. The
Company reserves the right to pay Employee for unused, accrued benefits in lieu
of providing time off.

(c) Insurance/Death Benefit. During Employee’s employment with the Company
pursuant to this Agreement, the Company shall provide the following:

(i) Employee may participate in the Company’s health insurance and disability
insurance plans as the same may be modified from time to time;

(ii) Subject to all applicable laws, and satisfaction of the conditions set
forth below, Employee may be eligible for an additional disability benefit if
Employee becomes permanently disabled. Permanent Disability shall be defined as
Employee’s failure to perform or being unable to perform all or substantially
all of Employee’s duties under this Agreement for a continuous period of six
(6) months or more on account of any physical or mental disability, either as
mutually agreed to by the parties or as reflected in the opinions of three
(3) qualified physicians, one of which has been selected by the Company, one of
which has been selected by Employee, and one of which has been selected by the
two other physicians jointly. In the event that Employee is declared permanently
disabled (the “Permanent Disability Date”), then Employee shall be entitled to
(i) any compensation accrued and unpaid as of the Permanent Disability Date;
(ii) a cash payment equal to Employee’s target bonus for the current year
pro-rated to the Permanent Disability Date; (iii) a lump sum payment equal to
six (6) months of Employee’s then current base salary at the same rate as in
effect on the Permanent Disability Date; (iv) the immediate vesting of all
unvested long-term incentive compensation awards held by Employee that would
have vested had Employee continued to perform services pursuant to this
Agreement for a period of six (6) months from the Permanent Disability Date1;
(v) subject to Section 7(g)(iii)(2) below, the payment of premiums owed for
COBRA insurance benefits for a period of twelve (12) months from the Permanent
Disability Date; and (vi) no other payments. The payment of the benefits
described in (i), (ii), (iii) and (iv) of this sub-section shall be made as soon
as administratively practicable following the Permanent Disability Date, but in
no event later than seventy (70) days after the Permanent Disability Date. The
payment of this benefit shall not eliminate Employee’s right to permanent
disability insurance benefits if the Employee so qualifies, and shall not
eliminate the right of the Company to terminate Employee’s employment (e.g., a
termination for substantial cause pursuant to section 7(b)) without any further
payment pursuant to this Agreement. Employee agrees that the Company shall be
entitled to take as an offset against any amounts to be paid pursuant to this
subsection any amounts received by Employee pursuant to disability or other
insurance or similar income sources provided by the Company; and

(iii) Employee shall receive, if Employee is insurable under usual underwriting
standards, term life insurance coverage on Employee’s life, payable to whomever
Employee directs, in an amount equal to three (3) times Employee’s base salary
and target bonus (combined), not to exceed a maximum of $1,500,000.00 in
coverage, provided that Employee completes the required health statement and
application and that Employee’s physical condition does not prevent Employee
from qualifying for such insurance coverage under reasonable terms and
conditions.

(iv) In the event of Employee’s death, all outstanding unvested service-based
full value long-term incentive awards (e.g., restricted stock units and phantom
stock units) held by Employee shall immediately vest.

 

 

1 

Note: Performance Cash Units that may vest pursuant to this section will not be
paid unless, and then only to the extent that, the performance criteria
underlying such awards has been satisfied. As a result, any potential payment
related to the accelerated vesting of such Performance Cash Units will be paid
following the completion of the relevant performance period and the evaluation
of whether the performance criteria have been met, and any such payment will be
made to Employee at the same time other participants receive payment.

 

  2   Thomas T. Yang



--------------------------------------------------------------------------------

(d) Retirement. Employee shall be permitted to participate in the Company’s
401(k) retirement investment plan, employee stock purchase plan and executive
deferred compensation plan pursuant to the terms of such plans, as the same may
be modified from time to time, to the extent such plans are offered to other
officers of the Company.

(e) Financial Planning, Annual Executive Physical, Golf Expense Reimbursement
Program and Other Perquisites. To the extent the Company provides financial, tax
and estate planning and related services, annual executive physicals, golf
expense reimbursements, or any other perquisites and personal benefits to other
officers generally from time to time, such services and perquisites shall be
made available to Employee on the same terms and conditions.

6. TAXES. Employee acknowledges that Employee is responsible for all taxes
related to Employee’s compensation except for those taxes for which the Company
is obligated to pay under applicable law or regulation. Employee agrees that the
Company may withhold from Employee’s compensation any amounts that the Company
is required to withhold under applicable law or regulation.

7. TERMINATION OF EMPLOYMENT.

(a) Termination by the Company Without Substantial Cause. Employee’s employment
under this Agreement may be terminated by the Company at any time without
substantial cause. In the event of a termination by the Company without
substantial cause, Employee shall be entitled to receive (i) any compensation
accrued and unpaid as of the date of termination; (ii) a cash payment equal to
Employee’s target bonus for the current year pro-rated over the portion of the
year actually employed; and (iii) the immediate vesting of all unvested
long-term incentive compensation awards held by Employee that would have vested
had Employee remained employed pursuant to this Agreement for a period of twelve
(12) months from the date of such termination1. The payment of the benefits
described in (i), (ii) and (iii) of this sub-section shall be made as soon as
administratively practicable following the date of termination. In addition to
the foregoing and subject to the provisions thereof, Employee shall be eligible
to receive Special Severance as described in subsection 7(g) and Incentive
Payments as described in subsection 7(h).

(b) Termination by the Company for Substantial Cause or by Employee Without Good
Reason. Employee’s employment under this Agreement may be terminated immediately
and at any time by the Company for substantial cause or by Employee without good
reason. In the event of such a termination, Employee shall be entitled to
receive (i) any compensation accrued and unpaid as of the date of termination;
and (ii) no other severance. “Substantial cause” shall mean Employee’s
(1) failure to substantially perform Employee’s duties; (2) material breach of
this Agreement; (3) misconduct, including but not limited to, use or possession
of illegal drugs during work and/or any other action that is damaging or
detrimental in a significant manner to the Company; (4) conviction of, or plea
of guilty or nolo contendere to, a felony; or (5) failure to cooperate with, or
any attempt to obstruct or improperly influence, any investigation authorized by
the Board of Directors or any governmental or regulatory agency.

(c) Termination by Employee for Good Reason or Non-Renewal.

(i) Employee’s employment under this Agreement may be terminated immediately by
Employee for good reason at any time. In the event of a termination by Employee
for good reason, Employee shall be entitled to receive (1) any compensation
accrued and unpaid as of the date of termination; (2) a cash payment equal to
Employee’s target bonus for the current year pro-rated over the portion of the
year actually employed; and (3) the immediate vesting of all unvested long-term
incentive compensation awards held by Employee that would have vested had
Employee remained employed pursuant

 

 

1 

Note: Performance Cash Units that may vest pursuant to this section will not be
paid unless, and then only to the extent that, the performance criteria
underlying such awards has been satisfied. As a result, any potential payment
related to the accelerated vesting of such Performance Cash Units will be paid
following the completion of the relevant performance period and the evaluation
of whether the performance criteria have been met, and any such payment will be
made to Employee at the same time other participants receive payment.

 

  3   Thomas T. Yang



--------------------------------------------------------------------------------

to this Agreement for a period of twelve (12) months from the date of such
termination1. The payment of the benefits described in (1), (2) and (3) of this
sub-section shall be made as soon as administratively practicable following the
date of termination. In addition to the foregoing and subject to the provisions
thereof, Employee shall be eligible to receive Special Severance as described in
subsection 7(g) and Incentive Payments as described in subsection 7(h). “Good
Reason” shall mean a material breach of this Agreement by the Company.
Notwithstanding the foregoing, no basis for a termination for Good Reason will
be deemed to exist (a) unless Employee notifies the Company in writing, within
ninety (90) days after the Employee knows that Employee is entitled to terminate
for Good Reason, that he or she intends to terminate his or her employment no
earlier than thirty (30) days after providing such notice; (b) the Company does
not cure such condition within thirty (30) days following its receipt of such
notice or states unequivocally in writing that it does not intend to attempt to
cure such condition; and (c) the Employee resigns from employment prior to
expiration of ninety (90) days after the end of the period described in (b)
above. 

(ii) Should this Agreement expire pursuant to its terms and Employee becomes an
at-will employee pursuant to Section 1, and provided further that the Company
has not offered Employee a new employment agreement on substantially the same or
better terms and has not otherwise terminated Employee’s employment for
substantial cause or due to permanent disability, then Employee shall have the
option for forty-five (45) days following the expiration of this Agreement to
terminate Employee’s employment due to the Company’s non-renewal. In the event
of a termination of employment by Employee for non-renewal, Employee shall be
entitled to receive (1) any compensation accrued and unpaid as of the date of
termination; (2) a cash payment equal to Employee’s target bonus for the current
year pro-rated over the portion of the year actually employed; and (3) the
immediate vesting of all unvested long-term incentive compensation awards held
by Employee that would have vested had Employee remained employed pursuant to
this Agreement for a period of twelve (12) months from the date of such
termination1. The payment of the benefits described in (1), (2) and (3) of this
sub-section shall be made as soon as administratively practicable following the
date of termination. In addition to the foregoing and subject to the provisions
thereof, Employee shall be eligible to receive Special Severance as described in
subsection 7(g) and Incentive Payments as described in subsection 7(h). It is
expressly understood that if Employee and the Company enter into a new written
employment agreement, or if the Company offers Employee a new written employment
agreement on substantially the same or better terms, then Employee shall have no
right or option to terminate employment for non-renewal of this Agreement. It is
further understood that any termination of Employee’s employment by the Company
during any such 45 day period for reasons other than substantial cause or
permanent disability shall be deemed to be a termination by Employee for
non-renewal pursuant to this section.

(d) Reserved.

(e) Termination by Mutual Agreement of the Parties. Employee’s employment
pursuant to this Agreement may be terminated at any time upon the mutual
agreement in writing of the parties. Any such termination of employment shall
have the consequences specified in such agreement.

(f) Pre-Termination Rights. The Company shall have the right, at its option, to
require Employee to vacate Employee’s office or otherwise remain off the
Company’s premises and to cease any and all activities on the Company’s behalf
without such action constituting a termination of employment or a breach of this
Agreement.

(g) Special Severance.

(i) Amount in Event of a Termination Pursuant to Section 7(a) or 7(c). In the
event of a termination pursuant to Sections 7(a) or 7(c) of this Agreement,
Special Severance shall consist of

 

 

1 

Note: Performance Cash Units that may vest pursuant to this section will not be
paid unless, and then only to the extent that, the performance criteria
underlying such awards has been satisfied. As a result, any potential payment
related to the accelerated vesting of such Performance Cash Units will be paid
following the completion of the relevant performance period and the evaluation
of whether the performance criteria have been met, and any such payment will be
made to Employee at the same time other participants receive payment.

 

  4   Thomas T. Yang



--------------------------------------------------------------------------------

a total amount equal to 0.500 times the sum of Employee’s most recent annual
base salary and annual target bonus, payable in equal installments on the same
pay schedule as in effect at the time of termination over a period of twelve
(12) months from the date of termination.

(ii) Amount in the Event of a Termination Pursuant to Section 9. In the event of
a termination pursuant to Section 9 of this Agreement, then Special Severance
shall consist of a total amount equal to 1.000 times the sum of the Employee’s
most recent annual base salary and annual target bonus, payable in equal
installments on the same pay schedule as in effect at the time of termination
over a period of twenty-four (24) months from the date of termination. All such
Special Severance shall be subject to the provisions of Section 9(c).

(iii) Additional Special Severance.

(1) In addition to the Special Severance referenced above, Employee shall be
entitled to the payment of premiums owed for COBRA and/or CalCOBRA insurance
benefits and the continuation of the financial, tax and estate planning services
(on the then-existing terms and conditions) through the period during which
Employee is receiving Special Severance. In addition, the Company shall offer to
provide, at Company expense, up to one (1) year of outplacement services through
a professional outplacement firm of the Company’s choosing.

(2) Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide COBRA premium benefits under this
Agreement without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall, in lieu thereof, pay Employee a taxable cash
amount, which payment shall be made if Employee has elected health care
continuation coverage (the “Health Care Benefit Payment”). If applicable, the
Health Care Benefit Payment shall be paid in a single lump sum as soon as
administratively practicable following the date of termination, but in no event
later than seventy (70) days after the date of termination of employment or the
Permanent Disability Date, as applicable. The Health Care Benefit Payment shall
be equal to the amount that the Company would have otherwise paid for COBRA
insurance premiums (at the level of healthcare benefits Employee and Employee’s
dependents are enrolled in as of the termination date) calculated based on the
premium for the first month of coverage.

(iv) Conditions on Receiving Special Severance and/or Additional Special
Severance. Notwithstanding anything else to the contrary, it is expressly
understood that any obligation of the Company to pay Special Severance and/or
Additional Special Severance pursuant to this Agreement shall be subject to
Employee’s continued compliance with the terms and conditions of Sections 8 and
11; Employee’s continued forbearance from directly, indirectly or in any other
way, disparaging the Company, its officers or employees, vendors, customers,
products or activities, or otherwise interfering with the Company’s press,
public and media relations; and Employee’s execution, prior to receiving any
Special Severance or Additional Special Severance, of an effective release in
the form attached hereto as Exhibit B within the time period set forth therein
(but in no event later than sixty (60) days after the date of termination of
employment). Additionally, none of the Special Severance or Additional Special
Severance benefits will be paid or otherwise delivered prior to the effective
date of the release, so that amounts otherwise payable prior to the release
effective date will accrue and be paid as soon as administratively practicable,
except as required by section 7(k) below.

(h) Incentive Payments.

(i) Amount in the Event of a Termination Pursuant to Sections 7(a) or 7(c). In
the event of a termination pursuant to Sections 7(a) or 7(c) of this Agreement,
Employee shall be offered the opportunity to receive Incentive Payments in a
total amount equal to 0.500 times the sum of Employee’s most recent annual base
salary and target bonus, payable in equal installments on the same pay schedule
in effect at the time of termination over a period of twelve (12) months from
the date of termination.

Amount in the Event of a Termination Pursuant to Section 9. In the event of a
termination pursuant to Section 9 of this Agreement, Employee shall be offered
the opportunity to receive

 

  5   Thomas T. Yang



--------------------------------------------------------------------------------

Incentive Payments in a total amount equal to 1.000 times the sum of Employee’s
most recent annual base salary and annual target bonus, payable in equal
installments on the same pay schedule as in effect at the time of termination
over a period of twenty-four (24) months from the date of termination. All such
Incentive Payments shall be subject to the provisions of Section 9(c).

(ii) Terms and Conditions for Incentive Payments. Employee may receive Incentive
Payments so long as Employee chooses not to engage (whether as an owner,
employee, agent, consultant, or in any other capacity) in any business or
venture that competes with the business of the Company or any of its affiliates.
If Employee chooses to engage in such activities, then the Company shall have no
obligation to make further Incentive Payments commencing upon the date which
Employee chooses to do so.

(iv) Sole Consideration. Employee and the Company agree and acknowledge that the
sole and exclusive consideration for the Incentive Payments is Employee’s
forbearance as described in subsection 7(h)(iii) above. In the event that
subsection 7(h)(iii) is deemed unenforceable or invalid for any reason, then the
Company will have no obligation to make Incentive Payments for the period of
time during which it has been deemed unenforceable or invalid. The obligations
and duties of this subsection 7(h) shall be separate and distinct from the other
obligations and duties set forth in this Agreement, and any finding of
invalidity or unenforceability of this subsection 7(h) shall have no effect upon
the validity or invalidity of the other provisions of this Agreement.

(i) Treatment of Special Severance, Additional Special Severance and Incentive
Payments. Any Special Severance, Additional Special Severance and Incentive
Payments shall be subject to usual and customary employee payroll practices and
all applicable withholding requirements.

(j) Other. Except for the amounts specifically provided pursuant to this
Section 7, Employee shall not be entitled to any further compensation, bonus,
damages, restitution, relocation benefits, or other severance benefits upon
termination of employment. The amounts payable to Employee pursuant to these
Sections shall not be treated as damages, but as compensation to which Employee
may be entitled by reason of termination of employment under the applicable
circumstances. The Company shall not be entitled to set off against the amounts
payable to Employee pursuant to this Section 7 any amounts earned by Employee in
other employment after termination of Employee’s employment with the Company
pursuant to this Agreement, or any amounts which might have been earned by
Employee in other employment had Employee sought such other employment. The
provisions of this Section 7 shall not limit Employee’s rights under or pursuant
to any other agreement or understanding with the Company regarding any pension,
profit sharing, insurance or other employee benefit plan of the Company to which
Employee is entitled pursuant to the terms of such plan.

(k) Compliance with Section 409A. Each installment of severance benefits is a
separate “payment” for purposes of Section 409A of the Internal Revenue Code of
1986 and the regulations governing Section 409A (collectively “Section 409A”),
and the severance benefits are intended to satisfy the exemptions under
Section 409A. It is intended that if Employee is a “specified employee” within
the meaning of Section 409A at the time of a separation from service, then, to
the extent necessary, the severance benefits will not be paid until at least six
(6) months after separation from service.

(l) Forfeiture.

(i) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of the intentional misconduct
or gross negligence of the Employee, with any financial reporting requirement
under the United States securities laws, then the Employee shall forfeit and
reimburse the Company for all of the following: (i) any bonus or incentive
compensation paid based upon such erroneously stated financial information,
(ii) any bonus or incentive compensation or equity compensation received by
Employee during the twelve month period following the earlier of the first
public issuance or filing with the SEC of the financial document embodying the
financial reporting requirement, (iii) any profits realized from the sale of
Company securities during that same twelve month period, (iv) if Employee is
terminated or has been terminated, the right to receive Special Severance

 

  6   Thomas T. Yang



--------------------------------------------------------------------------------

and Incentive Payments, and (v) if Employee is terminated or has been
terminated, any unvested and/or unexercised long-term incentive compensation
awards.

(ii) If the Employee is one of the persons subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 (i.e. the Chief Executive Officer
or Chief Financial Officer), and the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct (within the meaning of said Section 304), with any
financial reporting requirement under the United States securities laws, then
the Employee shall forfeit and reimburse the Company for all of the following:
(i) any bonus or incentive compensation or equity compensation received by
Employee during the twelve month period following the earlier of the first
public issuance or filing with the SEC of the financial document embodying the
financial reporting requirement and (ii) any profits realized from the sale of
Company securities during that same twelve month period.

(iii) Employee acknowledges that Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, among other things, requires the United
States Securities and Exchange Commission to direct the national securities
exchanges to prohibit the continued listing of the securities of an issuer
unless the issuer develops and implements a policy providing, among other
things, for the recovery of certain erroneously awarded compensation. Upon the
Company’s adoption of such a policy, Employee agrees that this Agreement shall
be automatically amended without any further consideration to incorporate the
recovery provisions set forth in the policy. Upon the request of the Company,
Employee agrees without further consideration to execute an amendment evidencing
the incorporation of said provisions into this Agreement.

8. OTHER EMPLOYEE DUTIES AND OBLIGATIONS.

In addition to any other duties and obligations set forth in this Agreement,
Employee shall be obligated as follows:

(a) Compliance. Employee shall be required to comply with all policies and
procedures of the Company as such shall be adopted, modified or otherwise
established by the Company from time to time, including but not limited to the
Company’s Code of Conduct. While employed by the Company pursuant to this
Agreement, or while receiving severance, incentive or other payments or
consideration from the Company following termination of this Agreement, Employee
shall disclose in writing to the Company’s General Counsel any conviction of, or
plea of guilty or nolo contendere to, a felony.

(b) Trade Secrets and Confidential Information.

(i) As used in this Agreement, the term “Trade Secrets and Confidential
Information” means information, whether written or oral, not generally available
to the public, regardless of whether it is suitable to be patented, copyrighted
and/or trademarked, which is received from the Company and/or its affiliates,
either directly or indirectly, including but not limited to concepts, ideas,
plans and strategies involved in the Company’s and/or its affiliates’ products,
the processes, formulae and techniques disclosed by the Company and/or its
affiliates to Employee or observed by Employee, the designs, inventions and
innovations and related plans, strategies and applications which Employee
develops during the term of this Agreement in connection with the work performed
by Employee for the Company and/or its affiliates; and third party information
which the Company and/or its affiliates has/have agreed to keep confidential.

(ii) While employed by the Company, Employee will have access to and become
familiar with Trade Secrets and Confidential Information. Employee acknowledges
that Trade Secrets and Confidential Information are owned and shall continue to
be owned solely by the Company and/or its affiliates. Employee agrees that
Employee will not, at any time, whether during or subsequent to Employee’s
employment by the Company and/or its affiliates, use or disclose Trade Secrets
and Confidential Information for any competitive purpose or divulge the same to
any person other than the Company or persons with respect to whom the Company
has given its written consent, unless Employee is compelled to make disclosure
by governmental process. In the event Employee believes that Employee is legally
required to disclose any Trade Secrets or Confidential Information, Employee
shall give reasonable notice to the Company prior to disclosing such information
and shall assist the Company in taking such legally permissible

 

  7   Thomas T. Yang



--------------------------------------------------------------------------------

steps as are reasonable and necessary to protect the Trade Secrets or
Confidential Information, including, but not limited to execution by the
receiving party of a non-disclosure agreement in a form acceptable to the
Company.

(iii) Employee agrees to execute such secrecy, non-disclosure, patent,
trademark, copyright and other proprietary rights agreements, if any, as the
Company may from time to time reasonably require.

(iv) The provisions of this subsection 8(b) shall survive the termination or
expiration of this Agreement, and shall be binding upon Employee in perpetuity.

(c) Assignment of Rights.

(i) As used in this Agreement, “Designs, Inventions and Innovations,” whether or
not they have been patented, trademarked, or copyrighted, include, but are not
limited to designs, inventions, innovations, ideas, improvements, processes,
sources of and uses for materials, apparatus, plans, systems and computer
programs relating to the design, manufacture, use, marketing, distribution and
management of the Company’s and/or its affiliates’ products.

(ii) As a material part of the terms and understandings of this Agreement,
Employee agrees to assign to the Company all Designs, Inventions and Innovations
developed, conceived and/or reduced to practice by Employee, alone or with
anyone else, in connection with the work performed by Employee for the Company
during Employee’s employment with the Company, regardless of whether they are
suitable to be patented, trademarked and/or copyrighted.

(iii) Employee agrees to disclose in writing to the President of the Company any
Design, Invention or Innovation relating to the business of the Company and/or
its affiliates, which Employee develops, conceives and/or reduces to practice in
connection with any work performed by Employee for the Company, either alone or
with anyone else, while employed by the Company and/or within twelve (12) months
of the termination of employment. Employee shall disclose all Designs,
Inventions and Innovations to the Company, even if Employee does not believe
that Employee is required under this Agreement, or pursuant to California Labor
Code Section 2870, to assign Employee’s interest in such Design, Invention or
Innovation to the Company. If the Company and Employee disagree as to whether or
not a Design, Invention or Innovation is included within the terms of this
Agreement, it will be the responsibility of Employee to prove that it is not
included.

(iv) Pursuant to California Labor Code Section 2870, the obligation to assign as
provided in this Agreement does not apply to any Design, Invention or Innovation
to the extent such obligation would conflict with any state or federal law. The
obligation to assign as provided in this Agreement does not apply to any Design,
Invention or Innovation that Employee developed entirely on Employee’s own time
without using the Company’s equipment, supplies, facilities or Trade Secrets and
Confidential Information, except those Designs, Inventions or Innovations that
either relate at the time of conception or reduction to practice to the
Company’s and/or its affiliates’ business, or actual or demonstrably anticipated
research of the Company and/or its affiliates; or result from any work performed
by Employee for the Company and/or its affiliates.

(v) Employee agrees that any Design, Invention and/or Innovation which is
required under the provisions of this Agreement to be assigned to the Company
shall be the sole and exclusive property of the Company. Upon the Company’s
request, at no expense to Employee, Employee shall execute any and all proper
applications for patents, copyrights and/or trademarks, assignments to the
Company, and all other applicable documents, and will give testimony when and
where requested to perfect the title and/or patents (both within and without the
United States) in all Designs, Inventions and Innovations belonging to the
Company.

(vi) The provisions of this subsection 8(c) shall survive the termination or
expiration of this Agreement, and shall be binding upon Employee in perpetuity.

 

  8   Thomas T. Yang



--------------------------------------------------------------------------------

(d) Competing Business. To the fullest extent permitted by law, Employee agrees
that, while employed by the Company, Employee will not, directly or indirectly
(whether as employee, agent, consultant, holder of a beneficial interest,
creditor, or in any other capacity), engage in any business or venture which
conflicts with Employee’s duties under this Agreement, including services that
are directly or indirectly in competition with the business of the Company or
any of its affiliates, or have any interest in any person, firm, corporation, or
venture which engages directly or indirectly in competition with the business of
the Company or any of its affiliates. For purposes of this section, the
ownership of interests in a broadly based mutual fund shall not constitute
ownership of the stocks held by the fund.

(e) Other Employees. Except as may be required in the performance of Employee’s
duties hereunder, Employee shall not cause or induce, or attempt to cause or
induce, any person now or hereafter employed by the Company or any of its
affiliates to terminate such employment. This obligation shall remain in effect
while Employee is employed by the Company and for a period of one (1) year
thereafter.

(f) Suppliers. While employed by the Company, and for one (1) year thereafter,
Employee shall not cause or induce, or attempt to cause or induce, any person or
firm supplying goods, services or credit to the Company or any of its affiliates
to diminish or cease furnishing such goods, services or credit.

(g) Conflict of Interest. While employed by the Company, Employee shall comply
with all Company policies regarding actual or apparent conflicts of interest
with respect to Employee’s duties and obligations to the Company.

(h) Non-Disparagement. While employed by the Company, and for one (1) year
thereafter, Employee shall not in any way undertake to harm, injure or disparage
the Company, its officers, directors, employees, agents, affiliates, vendors,
products, or customers, or their successors, or in any other way exhibit an
attitude of hostility toward them.

(i) Surrender of Equipment, Books and Records. Employee understands and agrees
that all equipment, books, records, customer lists and documents connected with
the business of the Company and/or its affiliates are the property of and belong
to the Company. Under no circumstances shall Employee remove from the Company’s
facilities any of the Company’s and/or its affiliates’ equipment, books,
records, documents, lists or any copies of the same without the Company’s
permission, nor shall Employee make any copies of the Company’s and/or its
affiliates’ books, records, documents or lists for use outside the Company’s
office except as specifically authorized by the Company. Employee shall return
to the Company and/or its affiliates all equipment, books, records, documents
and customer lists belonging to the Company and/or its affiliates upon
termination of Employee’s employment with the Company.

9. RIGHTS UPON A CHANGE IN CONTROL.

(a) Notwithstanding anything in this Agreement to the contrary, if upon or at
any time during the term of this Agreement there is a Termination Event (as
defined below) that occurs within one (1) year following any Change in Control
(as defined in Exhibit A), Employee shall be treated as if Employee had been
terminated by the Company without substantial cause pursuant to Section 7(a).

(b) A “Termination Event” shall mean the occurrence of any one or more of the
following, and in the absence of Employee’s death, or any of the factors
enumerated in Section 7(b) providing for termination by the Company for
substantial cause:

(i) the termination or material breach of this Agreement by the Company;

(ii) a failure by the Company to obtain the assumption of this Agreement by any
successor to the Company or any assignee of all or substantially all of the
Company’s assets or business;

(iii) any material diminishment in the title, position, duties, responsibilities
or status that Employee had with the Company, as a publicly traded entity,
immediately prior to the Change in Control;

 

  9   Thomas T. Yang



--------------------------------------------------------------------------------

(iv) any reduction, limitation or failure to pay or provide any of the
compensation, reimbursable expenses, long-term incentive compensation awards,
incentive programs, or other benefits or perquisites provided to Employee under
the terms of this Agreement or any other agreement or understanding between the
Company and Employee, or pursuant to the Company’s policies and past practices
as of the date immediately prior to the Change in Control; or

(v) any requirement that Employee relocate or any assignment to Employee of
duties that would make it unreasonably difficult for Employee to maintain the
principal residence Employee had immediately prior to the Change in Control.

(c) To the extent that any or all of the payments and benefits provided for in
this Agreement and pursuant to any other agreements with Employee constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code (the “Code”) and, but for this Section 9, would be subject to the excise
tax imposed by Section 4999 of the Code, then the aggregate amount of such
payments and benefits shall be reduced by the minimum amounts necessary to equal
one dollar less than the amount which would result in such payments and benefits
being subject to such excise tax. The reduction, unless the employee elects
otherwise, shall be in such order that provides employee with the greatest
after-tax amount possible. All determinations required to be made under this
Section 9, including whether a payment would result in a parachute payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm agreed to by the Company and
Employee. The Company shall pay the cost of the accounting firm, and the
accounting firm shall provide detailed supporting calculations both to the
Company and the Employee. The determination of the accounting firm shall be
final and binding upon the Company and the Employee, except that if, as a result
of subsequent events or conditions (including a subsequent payment or the
absence of a subsequent payment or a determination by the Internal Revenue
Service or applicable court), it is determined that the excess parachute
payments, excise tax or any reduction in the amount of payments and benefits, is
or should be other than as determined initially, an appropriate adjustment shall
be made, as applicable, to reflect the final determination.

10. MISCELLANEOUS.

(a) Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and the successors and assigns of the Company.
Employee shall have no right to assign Employee’s rights, benefits, duties,
obligations or other interests in this Agreement, it being understood that this
Agreement is personal to Employee.

(b) Entire Understanding. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof, and no other
representations, warranties or agreements whatsoever as to that subject matter
have been made by Employee or the Company. This Agreement shall not be modified,
amended or terminated except by another instrument in writing executed by the
parties hereto. As of the Effective Date, except as otherwise explicitly
provided herein, this Agreement replaces and supersedes any and all prior
understandings or agreements between Employee and the Company regarding
employment.

(c) Notices. Any notice, request, demand, or other communication required or
permitted hereunder, shall be deemed properly given when actually received or
within five (5) days of mailing by certified or registered mail, postage
prepaid, to Employee at the address currently on file with the Company, and to
the Company at:

 

Company:

  

Callaway Golf Company

2180 Rutherford Road

Carlsbad, California 92008

Attn: Steven C. McCracken

Senior Executive Vice President, Chief Administrative Officer

or to such other address as Employee or the Company may from time to time
furnish, in writing, to the other.

 

  10   Thomas T. Yang



--------------------------------------------------------------------------------

(d) Headings. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.

(e) Waiver. Failure of either party at any time to require performance by the
other of any provision of this Agreement shall in no way affect that party’s
rights thereafter to enforce the same, nor shall the waiver by either party of
any breach of any provision hereof be held to be a waiver of any succeeding
breach of any provision or a waiver of the provision itself.

(f) Applicable Law. This Agreement shall constitute a contract under the
internal laws of the State of California and shall be governed and construed in
accordance with the laws of said state as to both interpretation and
performance.

(g) Severability. In the event any provision or provisions of this Agreement is
or are held invalid, the remaining provisions of this Agreement shall not be
affected thereby.

(h) Advertising Waiver. Employee agrees to permit the Company and/or its
affiliates, and persons or other organizations authorized by the Company and/or
its affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products of the Company and/or its affiliates, or the
machinery and equipment used in the manufacture thereof, in which Employee’s
name and/or pictures of Employee taken in the course of Employee’s provision of
services to the Company and/or its affiliates, appear. Employee hereby waives
and releases any claim or right Employee may otherwise have arising out of such
use, publication or distribution.

(i) Counterparts. This Agreement may be executed in one or more counterparts
which, when fully executed by the parties, shall be treated as one agreement.

11. IRREVOCABLE ARBITRATION OF DISPUTES.

(a) Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

(b) Employee and the Company agree that the arbitrator shall have the authority
to issue provisional relief. Employee and the Company further agree that each
has the right, pursuant to California Code of Civil Procedure section 1281.8, to
apply to a court for a provisional remedy in connection with an arbitrable
dispute so as to prevent the arbitration from being rendered ineffective.

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

(d) The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best

 

  11   Thomas T. Yang



--------------------------------------------------------------------------------

efforts, an arbitrator will be selected from JAMS pursuant to its Employment
Arbitration Rules and Procedures. The Company shall pay the costs of the
arbitrator’s fees.

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one (1) deposition and shall have access to essential
documents and witnesses as determined by the arbitrator.

(g) The provisions of this Section shall survive the expiration or termination
of the Agreement, and shall be binding upon the parties.

THE PARTIES HAVE READ SECTION 11 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

             (Employee)                (Company)

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective the date first written above.

 

EMPLOYEE     COMPANY    

Callaway Golf Company, a Delaware corporation

/s/ Thomas T. Yang

 

By:

 

/s/ George Fellows

Thomas T. Yang

   

George Fellows

   

President & Chief Executive Officer

 

 

  12   Thomas T. Yang



--------------------------------------------------------------------------------

EXHIBIT A

CHANGE IN CONTROL

A “Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:

1. Any person, entity or group, within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

2. Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

3. Consummation by the Company of the sale, lease, exchange or other
disposition, in one transaction or a series of transactions, by the Company of
all or substantially all of the Company’s assets or a reorganization or merger
or consolidation of the Company with any other person, entity or corporation,
other than

(a) a reorganization or merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (or, in the case
of a reorganization or merger or consolidation that is preceded or accomplished
by an acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing 5% or more of the
combined voting power of all securities of the Company, immediately prior to
such acquisition or the first acquisition in such series of acquisitions)
continuing to represent, either by remaining outstanding or by being converted
into voting securities of another entity, more than 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such reorganization or merger or consolidation (or series of
related transactions involving such a reorganization or merger or
consolidation), or

(b) a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

4. Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of complete liquidation or dissolution of the
Company.

 

  13   Thomas T. Yang



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE OF CLAIMS — GENERAL RELEASE

This Release of Claims — General Release (“Release”) is effective as of the date
provided for in Section 10 below, and is made by and between
                     (“Employee”), pursuant to the Officer Employment Agreement
(the “Agreement”) to which this document is attached, and Callaway Golf Company
(the “Company”), a Delaware corporation. This Release is entered into in light
of the fact that Employee’s employment with the Company will terminate and
Employee will be eligible to receive Special Severance pursuant to Section 7 of
the Agreement.

1. Consideration. In consideration for the payment of Special Severance,
Employee agrees to the terms and provisions set forth in this Release.

2. Release.

(a) Employee hereby irrevocably and unconditionally releases and forever
discharges the Company, its predecessors, successors, subsidiaries, affiliates
and benefit plans, and each and every past, present and future officer,
director, employee, representative and attorney of the Company, its,
predecessors, successors, subsidiaries, affiliates and benefit plans, and their
successors and assigns (collectively referred to herein as the “Releasees”),
from any, every, and all charges, complaints, claims, causes of action, and
lawsuits of any kind whatsoever, including, to the extent permitted under the
law, all claims which Employee has against the Releasees, or any of them,
arising from or in any way related to circumstances or events arising out of
Employee’s employment by the Company, including, but not limited to, harassment,
discrimination, retaliation, failure to progressively discipline Employee,
termination of employment, violation of state and/or federal wage and hour laws,
violations of any notice requirement, violations of the California Labor Code,
or breach of any employment agreement, together with any and all other claims
Employee now has or may have against the Releasees through and including
Employee’s date of termination from the Company, provided, however, that
Employee does not waive or release the right to enforce the Agreement, the right
to enforce any stock option, restricted stock, retirement, welfare or other
benefit plan, agreement or arrangement, or any rights to indemnification or
reimbursement, whether pursuant to charter and by-laws of the Company or its
affiliates, applicable state laws, D&O insurance policies, or otherwise.
EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES THAT EMPLOYEE IS WAIVING ANY
RIGHT TO RECOVERY AGAINST RELEASEES BASED ON STATE OR FEDERAL AGE, SEX,
PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN
STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER
ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII, THE
AMERICANS WITH DISABILITIES ACT, THE CALIFORNIA FAIR HOUSING AND EMPLOYMENT ACT,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE FAMILY MEDICAL RIGHTS ACT,
THE CALIFORNIA FAMILY RIGHTS ACT OR BASED ON THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OR THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, ALL AS
AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY EMPLOYEE OR A
GOVERNMENTAL AGENCY.

(b) Employee understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Release is executed are not waived. Nothing in this Release shall be
construed to prohibit Employee from exercising Employee’s right to file a charge
with the Equal Employment Opportunity Commission or from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission.

(c) Employee understands and agrees that if Employee files such a charge, the
Company has the right to raise the defense that the charge is barred by this
Release.

 

  14   Thomas T. Yang



--------------------------------------------------------------------------------

3. Employee also waives all rights under section 1542 of the Civil Code of the
State of California. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

4. Governing Law. This Release shall be construed and enforced in accordance
with the internal laws of the State of California.

5. Binding Effect. This Release shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and assigns.

6. Irrevocable Arbitration of Disputes.

(a) Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Release, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

(b) Employee and the Company agree that the arbitrator shall have the authority
to issue provisional relief. Employee and the Company further agree that each
has the right, pursuant to California Code of Civil Procedure section 1281.8, to
apply to a court for a provisional remedy in connection with an arbitrable
dispute so as to prevent the arbitration from being rendered ineffective.

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

(d) The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees.

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular,

 

  15   Thomas T. Yang



--------------------------------------------------------------------------------

the parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one deposition and shall have access to essential documents
and witnesses as determined by the arbitrator.

(g) The provisions of this Section shall survive the expiration or termination
of the Release, and shall be binding upon the parties.

THE PARTIES HAVE READ SECTION 6 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

             (Employee)                (Company)

7. Counterparts. This Release may be executed in one or more counterparts which,
when fully executed by the parties, shall be treated as one agreement.

8. Advice of Counsel. The Company hereby advises Employee in writing to discuss
this Release with an attorney before executing it. Employee further acknowledges
that the Company will provide Employee twenty-one (21) days within which to
review and consider this Release before signing it. Should Employee decide not
to use the full twenty-one (21) days, then Employee knowingly and voluntarily
waives any claims that he was not in fact given that period of time or did not
use the entire twenty-one (21) days to consult an attorney and/or consider this
Release.

9. Right to Revoke. The parties acknowledge and agree that Employee may revoke
this Release for up to seven (7) calendar days following Employee’s execution of
this Release and that it shall not become effective or enforceable until the
revocation period has expired. The parties further acknowledge and agree that
such revocation must be in writing addressed to Steven C. McCracken, Senior
Executive Vice President and Chief Administrative Officer, Callaway Golf
Company, 2180 Rutherford Road, Carlsbad, California 92008, and received no later
than midnight on the seventh day following the execution of this Release by
Employee. If Employee revokes this Release under this section, it shall not be
effective or enforceable, and Employee will not receive the consideration
described in Section 1 above.

10. Effective Date. If Employee does not revoke this Release in the timeframe
specified in Section 9 above, the Release shall become effective at 12:01 a.m.
on the eighth day after it is fully executed by the parties.

11. Severability. In the event any provision or provisions of this Release is or
are held invalid, the remaining provisions of this Release shall not be affected
thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Release on the dates
set forth below, to be effective as of the date set forth in Section 10 above.

 

Employee     Company    

Callaway Golf Company, a Delaware corporation

EXHIBIT ONLY — DO NOT SIGN AT THIS TIME

 

 

By:

 

 

[Employee’s Name]

   

  [Authorized Signature]

Dated:                                                                      
                                  

   

  Dated:                                                                    
                                         

 

  16   Thomas T. Yang